DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 13-14 in the reply filed on 11/5/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 

It is noted that the claims are directed to an apparatus/assembly. Although the preamble of claim 1 mentions a capillary and the preamble of claim 13 mentions capillaries. No capillary is positively claimed as an element of the invention of claim 1 nor are any plurality of capillaries positively claimed as elements of the invention of claim 13. The capillary and capillaries, respectively are articles intended to be, can be worked upon, and/or intended to be used with the claimed apparatuses. 
Furthermore, it is noted that claim 13 also mentions a park position, cells, cell clusters, particles, volumes (of something not specified and structurally defined in the claim) that are not positively claimed as elements of the invention nor structurally defined in the claim. The prior referenced above are considered as materials and/or articles intended to be used with and/or can be worked upon by using such with the claimed apparatuses. An owner, possessor, user, operator, purchaser, etc. of the claimed apparatuses is not required to use the apparatuses (defined by the positively claimed structural elements listed in the claims) to perform any method at all, including that as may be intended by applicant. The apparatuses will remain defined by the positively structural elements regardless of the possible uses of such. 
It is presumed that applicant intends for the counter cone to comprise an inner conical surface and an outer conical surface. However, the claims do not clearly provided for such. 

It is noted that the seal and sealing element of claims 4 and 6, respectively are not claimed as being any specific structure. 
As to claim 7, the terms “incorporating” and “having” are interpreted as meaning “comprising”.  There is no structural distinction between the adapter body and adapter cone.
As to claim 13, it is noted that the claim does not provide for any element that would allow for the apparatus to be automated. The "for" clause of the preamble is directed to intended use. However, the invention of claims 1 and 13 are not required to be used any methods at all nor with and further unclaimed materials and articles. 
As to claim 13, there is no “picking up device” disclosed in the specification nor identified by any reference numeral in the specification and drawings. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the picking up device holding the counter cone (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no picking up device as claimed in claim 13 disclosed in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
It is unclear what the pronouns “therein”; “thereon”; “thereof”, etc. employed throughout the claims reference. 
It is noted that the term “or” provides for alternatives/options not requirements. 
It is unclear what is the structural nexus/connection between the adapter cone and counter cone because there is not clear/definitive structural connection provided for in the claims. There is no requirement for the adapter cone and counter cone to be structurally connected. The “for receiving…”, “so as to permit…”, “to be received…”, and “configured to bring…” clauses is directed to what is possible or intended to occur. Therefore, it is unclear how 2 structures that are not connected are considered to be a single apparatus/assembly because the structures are not claimed as being connected/assembled. It is noted that as presently drafted, claim 1 is directed to 2 structures that can be possibly connected to each other. If applicant intends to claim a single assembly/apparatus, then each of the elements should be claimed as being structurally connected to each other. 
It is noted that the adapter cone does not actively do anything. It is not a moveable mechanical structure that is capable of moving itself nor anything else, “to bring”/move the adapter cone anywhere including in contact with the counter cone as recited in the claims. 
It is noted that claim 13 employs same or similar language to that of claim 1. Therefore, the same rejection above is applicable to claim 13. Furthermore, it is unclear what is the structural nexus of the stripping device to the prior positively claimed elements because the claim does not require the stripping device to be structurally connected to any prior positively 
As to claims 1, 5, 7, and 13, it is unclear what is structurally considered as a “section” and a “region” of anything. See also remarks above. 
As to claim 3, it is unclear what is structurally required of a cone to be considered an “inner” or “outer” cone because the claim does not structurally define such nor provide any relative basis such that cone would be considered “inner” or “outer” all cones can be considered inner and outer relative to something else. 
As to claims 4-5, it is unclear what is structurally required of an end face, for it to be considered “free”. There is no specific structural definition provided for in the claims nor specification. 
The term “free” in claims 4-5 is a relative term which renders the claim indefinite. The term “free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered as “free” to one person may not be considered as such to another. All objects are relatively “free” of/from something. Furthermore, it is noted that no “end face” is structurally defined in claims nor identified by any reference numeral in the specification nor drawings.
Claim 5 recites the limitation "the region of said free end face" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what is 
As to claim 13, it is unclear is a park position is intended to be structure and a structural element of the invention. As presently claimed, no such position is structurally defined nor positively claimed as an element of the invention. The term “accommodating” is also confusing because the term does not provide for a clear, definitive structural nexus/connection. It is unclear if applicant is attempting to claim that the capillary is structurally connected to/located, in/on both and/or one of the adapter cone and the park position (structurally undefined).  
As to claim 14, it is unclear what is the structural/nexus of the control unit the prior positively claimed structural elements of claim 13 because the claim does not require the control unit to be structurally connected to any prior positively claimed element. Therefore, it is unclear how the unconnected structures are a single apparatus. A group of unconnected structures are not collectively a single apparatus. Furthermore, it is noted that the “for controlling…” and “for receiving and discarding…”clauses are directed to intended use. Furthermore, it is noted that the control unit is not disclosed as being some type of pump or other structure that is capable of applying, generating any pressure. (See paragraph 0063 of the publication). Therefore, the claim is not consistent with the specification. No pressure can be generated without a device such as a pipetting unit that is structurally capable of such being present. However, no such device is positively claimed as an element of the claimed apparatus. 
It is further unclear what applicant is intending to reference in the clause “as well as movements…” because the claim does not refer to any movement of anything specific. However, it is noted that the claim is directed to an apparatus not a process of use. The . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Smith US 7,335,337.
Smith disclose an assembly including a first upper tapered portion 42 being elastic and from one material allows for easy installation and ejection from pipetter barrel 48. The lower portion 40 is constructed from a second material. (Figures 1-7).  Materials selected from the groups consisting of thermoplastics, thermoset plastics, fluorocarbon plastics, metal, steel and even glass would be available if so desired. Material such as, but not limited to, chemically inert TEFLON, (PFA, FEP) tefzel, polyetheretherketone (PEEK), aurum, polycarbonate, acrylic, polystyrene and standard polypropylene are a few of the plastic materials of choice for the lower portion 40 of this new pipette tip. Glass fibers or other fillers may also be added to the plastic in this lower portion 40 to increase its structural or chemical strength without the worry 
As to claim 3, the cones can be subjectively referenced as an inner or outer cone. 
As to claim 6, each of the walls of the cones are sealing elements. 
As to claim 7, it is noted that the assembly (adapter body) of Smith has varying, different cross-sectional sizes throughout the lengths of each of the cones and the body has a “region” (some parts of…) that face away from the cones.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote, US 2018/0117584 in view of Smith US 7,335,337.

However, Cote does not specify that cones are made from first and second materials, the second material having a second elasticity greater than the first. 
It is noted that the materials including plastics and polymers disclosed by applicant in the specification were not invented by applicant were previously known in the art.
Smith disclose an assembly including a first upper tapered portion 42 being elastic and from one material allows for easy installation and ejection from pipetter barrel 48. The lower portion 40 is constructed from a second material. (Figures 1-7).  Materials selected from the groups consisting of thermoplastics, thermoset plastics, fluorocarbon plastics, metal, steel and even glass would be available if so desired. Material such as, but not limited to, chemically inert TEFLON, (PFA, FEP) tefzel, polyetheretherketone ( PEEK), aurum, polycarbonate, acrylic, polystyrene and standard polypropylene are a few of the plastic materials of choice for the lower portion 40 of this new pipette tip. Glass fibers or other fillers may also be added to the plastic in this lower portion 40 to increase its structural or chemical strength without the worry or need to insure that the material be resilient enough to make a seal with the pipetter barrel 48 as is with existing pipette tips in the marketplace. (column 10, line 52-column 11, line 27).
It would have been obvious to one of ordinary skill in the art to recognize that the cones of the assembly of cote may be manufactured from different materials (including those disclosed in applicant’s specification) having different elasticities (less than 10 GPA) to allow 
As to claim 4 and 6, the cone 20 of Cote includes an O-ring 40 (seal/sealing element). Furthermore, it is noted that walls themselves of the cones can be considered seals/sealing element. 
As to claim 7, it is noted that assembly (adapter body) has varying, different cross-sectional sizes throughout the lengths of each of the cones and the body has a “region” (some part of…) that faces away from the cones.  
As to claim 8, as noted above the cones be attached to different structures of complimentary dimensions including a capillary.
As to claims 13-14, Cote also discloses using the assembly as describe above within a multichannel air displacement pipettor is generally indicated at 32. The head 34 (pick up device) of the pipettor is designed to accept the pipette adapter 10 of the present invention. (paragraph 0030, Figure 7). A stripper mechanism can be employed to push off the adapter. (paragraph 0006). Furthermore, the device can be controlled to aspirate and dispense fluid by a programmable electronic device such as a cell phone. (Figure 7). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/             Primary Examiner, Art Unit 1798